[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This is an appeal from a judgment of the Lucas County Court of Common Pleas dismissing without a hearing an inmate's application for post-conviction relief. Appellant, John Martin, Jr., was convicted of three counts of rape and one of aggravated burglary in 1987. His conviction was affirmed on appeal. He now claims his conviction should be set aside because of ineffective assistance of trial counsel or, at the least, he should have been granted a hearing on the application.
Pursuant to 6th Dist.Loc.App.R. 12(C), we sua sponte, transfer this matter to our accelerated docket and hereby render our decision.
If the application for relief, court files, and case records fail to demonstrate that an applicant for post-conviction relief may be entitled to the relief he or she seeks, no hearing on the application is necessary. R.C. 2953.21(E); State v. Perry
(1967), 10 Ohio St. 2d 175, paragraph two of the syllabus. Constitutional issues, including ineffective assistance of trial counsel, may not be raised in an application for post-conviction relief where the issue was, or could have been, raised on direct appeal. Id. at paragraphs seven, eight, and nine of the syllabus. Appellant raised no issue in his application which was not, or could not, have been raised at the time of his direct appeal. Accordingly, both of appellant's assignments of error are not well taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Costs are assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________  Peter M. Handwork, P.J.
JUDGE
  _______________________________  George M. Glasser, J.
JUDGE
  ______________________________  James R. Sherck, J.
JUDGE
CONCUR.